8 U.S. 216 (____)
4 Cranch 216
THE UNITED STATES
v.
THE BRIG UNION, THE SLOOP SALLY AND CARGO, AND THE SLOOP DEBORAH AND CARGO.
Supreme Court of United States.

*217 Rodney, Attorney General, contra.
MARSHALL, Ch. J.
The appraisement is not conclusive evidence of the value, but in this case it is the best evidence. It was made by officers of the court under its order, and was regularly returned and filed. It does not impeach the credibility of the witness now examined, for the value is a matter depending upon opinion, and with respect to which the judgments of men may honestly vary. The appraised value would have been the matter in dispute if the property had been delivered up to the claimants upon security given.
Todd, Livingston, Washington, Chase and Cushing, Justices, concurred.
JOHNSON, J. contra. The appraisement was a thing not perfected. It was not acted upon, and might have been impeached.
The appeals were all dismissed for want of jurisdiction in this court.
No objection was made to the viva voce examination of the witness as to the value.
*218 On the next day,
Rodney, Attorney General, moved the court for a continuance of these causes, and leave to take affidavits respecting the value of the property, so as to sustain the jurisdiction. This court has only decided that its jurisdiction does not appear upon the record. It is like the case of Course v. Stead's Executors, 4 Dall. 25. where the court continued the cause, and suffered affidavits to be taken to show the value of the matter in dispute. If the court should be of opinion that the decision of yesterday upon the weight of testimony differs this case from that of Course v. Stead, they will reject the motion.
Broom, contra.
If this motion had been made yesterday, before the decision of the court upon the weight of testimony, perhaps it might have been proper, but after the parties have put themselves on trial upon the evidence then before the court, and the decision has been made, it is not usual to open the case and grant a new trial, unless new evidence is suggested to have been discovered since the trial, not known to the party at the time of trial.
MARSHALL, Ch. J. Cannot the United States sue out a new writ of error, and take new affidavits to show the cause to be within our jurisdiction? If so, perhaps the court would not put the United States to that expense.
Rodney apprehended it would be final, it being an appeal, and not a writ of error.
The Court overruled the motion.